UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
________________________________________
In re:                                                       Chapter 11

THE DIOCESE OF ROCHESTER,                                    Case No. 19-20905 - PRW

                        Debtor.
________________________________________

       NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that Hodgson Russ LLP (“Hodgson”) hereby enters its

appearance pursuant to Section 1109(b) of Chapter 11 of Title 11 of the United States Code, 11

U.S.C. §§ 101-1330 (the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) on behalf of creditor, Manufacturers and

Traders Trust Company (“M&T Bank”), and requests that it be added to the service list in this

case and that copies of all notices and pleadings given or filed in this case be given and served

upon the person listed below at the following address and telephone number:

                                     Garry M. Graber, Esq.
                                   HODGSON RUSS LLP
                                  140 Pearl Street, Suite 100
                                      Buffalo, NY 14202
                                 Telephone: (716) 856-4000
                                  Facsimile (716) 849-0349
                               Email: ggraber@hodgsonruss.com

       PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in

the Bankruptcy Rules 2002, 3017, 4001, 9007 and 9010(b), but also includes, without limitation,

any plan of reorganization and objections thereto, notices of any orders, pleadings, motions,

applications, complaints, demands, hearings, requests or petitions, disclosure statements,

answering or reply papers, memoranda and briefs in support of any of the aforementioned and




   Case 2-19-20905-PRW, Doc 34, Filed 09/18/19, Entered 09/18/19 10:10:07,
                    Description: Main Document , Page 1 of 2
any other documents brought before this Court with respect to these proceedings, whether formal

or informal, whether written or oral, and whether transmitted or conveyed by mail, email,

delivery, telephone, telegraph, telex, telecopier, or otherwise.

           This Notice of Appearance and Request for Service of Papers shall not be deemed to be a

submission to the Bankruptcy Court’s jurisdiction or a waiver of the above-named party in

interest’s rights (1) to have final orders in noncore matters entered only after de novo review by a

District Court judge, (2) to trial by jury in any proceeding so triable in this case or any case,

controversy, or proceeding related to this case, (3) to have the District Court withdraw the

reference in any matter subject to mandatory or discretionary withdrawal, or (4) to any other

rights, claims, actions, setoffs, or recoupments to which the above-named party in interest is or

may be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments that the above-named party in interest expressly reserves.

Date: September 18, 2019
      Buffalo, New York

                                               HODGSON RUSS LLP


                                                      /s/ Garry M. Graber
                                               Garry M. Graber, Esq.
                                               140 Pearl Street, Suite 100
                                               Buffalo, NY 14202
                                               Telephone: (716) 856-4000
                                               Facsimile (716) 849-0349
                                               Email: ggraber@hodgsonruss.com

                                               Attorneys for Manufacturers and Traders Trust
                                               Company




     Case 2-19-20905-PRW, Doc 34, Filed 09/18/19, Entered 09/18/19 10:10:07,
000161.00135 Litigation 15233399v1
                      Description: Main Document , Page 2 of 2
